Exhibit 10.1

 

Execution Copy

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (this “Agreement”), dated as of June 22, 2017, is made
by and among Ladder Capital Finance LLC, a Delaware limited liability company
(the “Company”), Ladder Capital Corp, a Delaware corporation (“LCC”) and Michael
Mazzei (“Mazzei”).

 

WHEREAS, the Company and Mazzei are parties to that certain Amended and Restated
Employment Agreement, dated as of January 23, 2014 (the “Employment Agreement”),
pursuant to which Mazzei is currently employed by the Company as the Company’s
President;

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the respective meanings given to such capitalized terms in the Employment
Agreement;

 

WHEREAS, reference is hereby made to (i) Ladder Capital Finance Holdings LLLP, a
Delaware limited liability limited partnership (“Holdings”) and (ii) LCC’s 2014
Omnibus Incentive Plan, as in effect from time to time (the “Incentive Plan”);

 

WHEREAS, for purposes of this Agreement, (i) the term “Ladder Companies” means
LCC, Holdings, the Company and their respective direct or indirect subsidiaries,
whether currently existing or hereafter acquired or formed, (ii) the term
“Common Shares” means shares of LCC’s Class A Common Stock and (iii) the term
“Disability” shall have the meaning given to such term in the Incentive Plan;
and

 

WHEREAS, LCC, the Company and Mazzei have determined that it is in their
respective best interests for Mazzei to cease to be an employee of the Company
and to cease to be the Company’s President on the Separation Date (as herein
defined) and for Mazzei to be appointed as a member of the board of directors of
LCC (the “LCC Board”), all on the terms, and subject to the conditions, set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises
herein contained, the parties hereto, intending to be legally bound, hereby
agree as follows.

 

1.                                      Mazzei’s Outstanding Options.

 

(a)                                 Reference is hereby made to (i) the
Nonqualified Stock Option Award Agreement, dated as of February 18, 2015, by and
between LCC and Mazzei (the “2015 Option Agreement”) pursuant to which LCC
granted to Mazzei an option to purchase 138,140 Common Shares for an initial
exercise price of $18.84 per Common Share (which exercise price was adjusted to,
and as of the date hereof is, $16.53 per Common Share as a result of an
equitable adjustment made by LCC’s compensation committee as of January 21, 2016
as a result of a stock dividend that had been paid by LCC) (the “2015 Option”),
which 2015 Option vests and becomes exercisable in three pro rata equal
installments on each of February 18, 2016, February 18, 2017 and February 18,
2018 and (ii) the Cash and Stock Award and Dividend Equivalent Rights Agreement,
dated as of February 18, 2017, by and between LCC and Mazzei (the “DER
Agreement”) pursuant to which LCC granted to Mazzei certain dividend equivalent
rights with respect to the 2015 Option (the “2015 DERs”).

 

--------------------------------------------------------------------------------


 

(b)                                 Reference is hereby made to the Nonqualified
Stock Option Award Agreement, dated as of February 18, 2016, by and between LCC
and Mazzei (the “2016 Option Agreement”; and collectively with the 2016 Option
Agreement, the “Option Agreements”) pursuant to which LCC granted to Mazzei an
option to purchase 67,416 Common Shares for an initial exercise price of $11.87
per Common Share (the “2016 Option”; and collectively with the 2015 Option, the
“Options”), which 2016 Option vests and becomes exercisable (without regard to
the retirement eligibility provision included in the 2016 Option Agreement) in
three pro rata equal installments on each of February 18, 2017, February 18,
2018 and February 18, 2019, and which includes, pursuant to Section 6 of the
2016 Option Agreement, certain dividend equivalent rights.

 

2.                                      Mazzei’s Outstanding Unvested Restricted
Stock.

 

(a)                                 Reference is hereby made to the Restricted
Stock Award Agreement, dated as of February 18, 2015, by and between LCC and
Mazzei (the “2015 Restricted Stock Agreement”) pursuant to which LCC granted to
Mazzei 141,879 Common Shares, (i) 50% of which vest (along with any stock or
cash dividends paid with respect thereto during the period in which any such
Common Shares are unvested) in three pro rata equal installments on each of
February 18, 2016, February 18, 2017 and February 18, 2018 (such shares, the
“2015 Time Vesting Restricted Shares”) and (ii) the remaining 50% of which vest
(along with any stock or cash dividends paid with respect thereto during the
period in which any such Common Shares are unvested) in three pro rata equal
installments based on LCC’s return on equity for each calendar year ending on 
December 31, 2015, December 31, 2016 and December 31, 2017 in the manner set
forth in the 2015 Restricted Stock Agreement (such shares, the “2015 Performance
Vesting Restricted Shares”), which return on equity thresholds have been
achieved for the calendar year ending on December 31, 2015 and December 31,
2016.

 

(b)                                 Reference is hereby made to the Restricted
Stock Award Agreement, dated as of February 18, 2016, by and between LCC and
Mazzei (the “2016 Restricted Stock Agreement”) pursuant to which LCC granted to
Mazzei 181,971 Common Shares, (i) 50% of which vest (along with any stock or
cash dividends paid with respect thereto during the period in which any such
Common Shares are unvested, and without regard to the retirement eligibility
provision included in the 2016 Restricted Stock Agreement) in three pro rata
equal installments on each of February 18, 2017, February 18, 2018 and
February 18, 2019 (such shares, the “2016 Time Vesting Restricted Shares”) and
(ii) the remaining 50% of which vest (along with any stock or cash dividends
paid with respect thereto during the period in which any such Common Shares are
unvested) in three pro rata equal installments based on LCC’s return on equity
for each calendar year ending on  December 31, 2016, December 31, 2017 and
December 31, 2018 in the manner set forth in the 2016 Restricted Stock Agreement
(such shares, the “2016 Performance Vesting Restricted Shares”), which return on
equity thresholds have been achieved for the calendar year ending on
December 31, 2016.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Reference is hereby made to the Restricted
Stock Award Agreement, dated as of February 18, 2017, by and between LCC and
Mazzei (the “2017 Restricted Stock Agreement”; and collectively with the 2015
Restricted Stock Agreement and the 2016 Restricted Stock Agreement, the
“Restricted Stock Agreements”) pursuant to which LCC granted to Mazzei 169,675
Common Shares, (i) 50% of which vest (along with any stock or cash dividends
paid with respect thereto during the period in which any such Common Shares are
unvested, and without regard to the retirement eligibility provision included in
the 2016 Restricted Stock Agreement) in three pro rata equal installments on
each of February 18, 2018, February 18, 2019 and February 18, 2020 in the manner
set forth in the 2017 Restricted Stock Agreement (such shares, the “2017 Time
Vesting Restricted Shares”; and collectively with the 2015 Time Vesting
Restricted Shares and the 2016 Time Vesting Restricted Shares, the “Time Vesting
Restricted Shares”) and (ii) the remaining 50% of which vest (along with any
stock or cash dividends paid with respect thereto during the period in which any
such Common Shares are unvested) in three pro rata equal installments on based
on LCC’s return on equity for each calendar year ending on  December 31, 2017,
December 31, 2018 and December 31, 2019 in the manner set forth in the 2017
Restricted Stock Agreement (such shares, the “2017 Performance Vesting
Restricted Shares”; and collectively with the 2015 Performance Vesting
Restricted Shares and the 2016 Performance Vesting Restricted Shares, the
“Performance Vesting Restricted Shares”).

 

3.                                      Separation Date.

 

(a)                                 The Company and Mazzei hereby agree that
Mazzei’s last day of employment with the Company will be on June 22, 2017 (the
“Separation Date”).  As of the Separation Date, the Employment Period will end
as a result of Mazzei having resigned from Mazzei’s employment by the Company
without Good Reason, and with the Company hereby waiving the thirty day written
notice requirement by Mazzei set forth in Section 4(a) of the Employment
Agreement for such a resignation by Mazzei.  Following the Separation Date,
Mazzei shall continue to provide services as a member of the LCC Board, as
further provided in Section 4 below.

 

(b)                                 Mazzei hereby agrees to execute and deliver
to the Company a General Release substantially in the form of Exhibit A attached
hereto (the “Mazzei Employee Release”) within 21 days following the Separation
Date.

 

(c)                                  The Company, LCC and Mazzei hereby agree
that, effective as of the Separation Date (without any further action on behalf
of the Company, LCC or Mazzei):

 

(i)                                     Mazzei shall cease to be an employee of
the Company or any other Ladder Company, and, for purposes of the Employment
Agreement, the Employment Period shall end on, and the Employment Termination
Date shall be, the Separation Date;

 

(ii)                                  the Company shall thereafter (A) pay to
Mazzei any Base Salary earned and unpaid as of the Separation Date, and (B) in
accordance with Section 3(g) of the Employment Agreement, reimburse Mazzei for
any out-of-pocket business expenses accrued and unreimbursed as of the
Separation Date subject, in each case, to any required withholding;

 

3

--------------------------------------------------------------------------------


 

(iii)                               the “Restricted Period” as defined in clause
(i) of Section 9(a) of the Employment Agreement is hereby amended to mean “the
Employment Period and the period beginning on the Employment Termination Date
and ending on the first to occur of (I) the date two years after the date from
and after the Employment Termination Date on which Executive is no longer a
member of the board of directors of LCC Corporation or (II) February 11, 2020”;

 

(iv)                              the phrase “during the Employment Period and
for the eighteen month period immediately thereafter” set forth in clause
(ii) of Section 9(a) of the Employment Agreement is hereby amended and restated
to “during the Employment Period and during the period beginning on the
Employment Termination Date and ending on the first to occur of (I) the date two
years after the date from and after the Employment Termination Date on which
Executive is no longer a member of the board of directors of LCC Corporation or
(II) August 11, 2020”;

 

(v)                                 so long as Mazzei has executed and delivered
to the Company the Mazzei Employee Release by no later than 21 days after the
Separation Date, and so long as Mazzei has not duly revoked the Mazzei Employee
Release within the revocation period prescribed therein, then, notwithstanding
any of the terms of the Option Agreements, the Restricted Stock Agreements and
the DER Agreement:

 

(A)                               the 2015 Time Vesting Restricted Shares, the
2016 Time Vesting Restricted Shares and the 2017 Time Vesting Restricted Shares
that are unvested as of the Separation Date (along with any stock or cash
dividends paid with respect thereto during the period in which any such Time
Vesting Restricted Shares are unvested) shall thereafter continue to vest in
accordance with their terms on the applicable dates on which unvested Time
Vesting Restricted Shares would have vested had Mazzei continued to be an
employee of the Company so long as, on or prior to such date of vesting, Mazzei
(I) has not breached or violated any of the non-compete, non-solicitation or
other restrictive covenants set forth in Section 9(a) of the Employment
Agreement (as modified by Sections 3(c)(iii) and 3(c)(iv) hereof) (a “Mazzei
Breach”) and (II) has not ceased to be a member of the LCC Board (unless such
cessation is the result of Mazzei’s death or Disability) (in either case of such
subclause (I) or (II), a “Mazzei Forfeiture Event”) (and if a Mazzei Forfeiture
Event occurs, then any and all such unvested Time Vesting Restricted Shares
(along with any stock or cash dividends paid with respect to such unvested Time
Vesting Restricted Shares) as of the time of such Mazzei Forfeiture Event shall
be immediately forfeited to LCC);

 

(B)                               the 2015 Performance Vesting Restricted
Shares, the 2016 Performance Vesting Restricted Shares and the 2017 Performance
Vesting Restricted Shares that are unvested as of the Separation Date (along
with any stock or cash dividends paid with respect thereto during the period in
which any such Performance Vesting Restricted Shares are unvested) shall
thereafter continue to vest in accordance with their terms on such dates (if
any) on which the applicable return on equity thresholds for LCC have been
satisfied as set forth in

 

4

--------------------------------------------------------------------------------


 

the applicable Restricted Stock Agreement so long as, on or prior to such date
of vesting, a Mazzei Forfeiture Event has not occurred (and if a Mazzei
Forfeiture Event occurs, then any and all such unvested Performance Vesting
Restricted Shares (along with any stock or cash dividends paid with respect to
such unvested Performance Vesting Restricted Shares) as of the time of such
Mazzei Forfeiture Event shall be immediately forfeited to LCC);

 

(C)                               the portion of the Options that are unvested
as of the Separation Date shall thereafter continue to vest in accordance with
their terms on such dates (if any) on which such portion of the unvested Options
would have vested had Mazzei continued to be an employee of the Company so long
as, on or prior to such date of vesting, a Mazzei Forfeiture Event has not
occurred (and if a Mazzei Forfeiture Event occurs, then any and all such
unvested Options as of the time of such Mazzei Forfeiture Event shall terminate
and expire);

 

(D)                               notwithstanding Section 4 of each Option
Agreement, the vested portion of the Option granted pursuant to such Option
Agreement (including any applicable portion of such Option that may vest after
the Separation Date) shall remain exercisable until the first to occur of
(x) the date of a Mazzei Breach, (y) the date 90 days after the first date after
the Separation Date on which Mazzei is no longer a member of the LCC Board
(unless Mazzei ceases to be a member of the LCC Board as a result of Mazzei’s
death or Disability, in which case, the date one year after the date on which
Mazzei has ceased to be a member of the LCC Board) or (z) the expiration of the
stated term of such Option pursuant to Section 3(f) of such Option Agreement, at
which time such vested portion of such Option shall terminate and expire; and

 

(E)                                if Mazzei ceases to be a member of the LCC
Board as a result of Mazzei’s death or Disability, then any then unvested Time
Vesting Restricted Shares and unvested portion of any Option will become fully
vested, and any then unvested Performance Vesting Restricted Shares will remain
outstanding and be eligible to vest (and be forfeited) in accordance with the
applicable performance conditions set forth in the applicable Restricted Stock
Agreement.

 

(vi)                              the last sentence of Section 3(c) of the
Employment Agreement, and each of Section 3(d) (Retirement Eligibility Date) of
the 2016 Option Agreement, Section 3(d) (Retirement Eligibility Date) of the
2016 Restricted Stock Agreement, Section 3(d) (Retirement Eligibility Date) of
the 2017 Restricted Stock Agreement are hereby terminated, and to the extent the
term “Retirement Eligibility Date” is used in any other sections of any of the
Option Agreements or Restricted Stock Agreements such date shall be deemed to be
August 11, 2020;

 

(vii)                           from and after the Separation Date, except as
expressly provided in clause (ii) of this Section 3(c) and Section 5 hereof, and
except as otherwise described in Section 4 hereof with respect to Mazzei being a
member of the LCC Board after the

 

5

--------------------------------------------------------------------------------


 

Separation Date, Mazzei shall not be entitled to receive any compensation,
payments or benefits of any nature whatsoever from the Company or any other
Ladder Company (and, in particular, Mazzei shall not receive any cash bonus or
grant of restricted stock with respect to calendar year 2017 in connection with
Mazzei having been an employee of the Company for a portion of 2017 or any
severance payments); and

 

(viii)                        Mazzei shall be deemed to have resigned from all
of his positions as an officer of each Ladder Company (including the Company)
and from all of his positions as a member of the board of directors of each
Ladder Company other than from his position as a member of the LCC Board once
Mazzei is appointed as a member of the LCC Board as described in Section 4
hereof.  If requested by the Company, Mazzei will sign and deliver written
resignation statements evidencing such resignations by Mazzei as of the
Separation Date.

 

4.                                      Appointment of Mazzei to the LCC Board. 
Effective no later than the Separation Date, the LCC Board will appoint Mazzei
to the LCC Board as a Class III director, which appointment will fill an
existing vacancy for a Class III director on the LCC Board.  Thereafter, Mazzei
shall continue to be a member of the LCC Board as a Class III director until the
next annual meeting of stockholders of LCC at which Class III directors are to
be elected (while recognizing that Mazzei may be nominated for re-election to
his position as a member of the LCC Board at such annual meeting of
stockholders), or, if earlier, until Mazzei’s resignation or removal from such
position.  In such capacity as a member of the LCC Board, Mazzei will be
entitled to the benefits of LCC’s Second Amended and Restated Non-Employee
Director Compensation Policy, as in effect from time to time.

 

5.                                      Employee Benefits; COBRA and COBRA
Premium Payments.  Mazzei acknowledges and agrees that, effective as of the
Separation Date, Mazzei will no longer be entitled to any employee benefits,
except for continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) that are mandated by law. 
Effective as of the Separation Date, as required by the continuation coverage
provisions of Section 4980B of the U. S. Internal Revenue Code of 1986, as
amended (the “Code”), Mazzei shall be offered the opportunity to elect
continuation coverage under the group medical plan(s) of the Company (“COBRA
coverage”).  On or promptly after the Separation Date, the Company shall provide
Mazzei with the appropriate COBRA coverage notice and election form for this
purpose.  Mazzei shall notify the Company within two weeks of any change in
Mazzei’s circumstances that would warrant discontinuation of Mazzei’s COBRA
coverage and benefits.  The existence and duration of Mazzei’s rights and/or the
COBRA rights of any of Mazzei’s eligible dependents shall be determined in
accordance with Section 4980B of the Code.  So long as Mazzei has executed and
delivered to the Company the Mazzei Employee Release by no later than 21 days
after the Separation Date, and so long as Mazzei has not duly revoked the Mazzei
Employee Release within the revocation period prescribed therein, then, subject
to Mazzei’s timely election of continuation COBRA coverage, the Company shall
until the conclusion of the Health Care Cost Reimbursement Period (as defined
below) reimburse Mazzei for premiums for such COBRA coverage, subject to the
Company determining that reimbursement of such premiums would not reasonably be
expected to result in the imposition of any excise taxes on the Company for any
failure to comply with the nondiscrimination requirements of the Patient

 

6

--------------------------------------------------------------------------------


 

Protection and Affordable Care Act of 2010, as amended, in each case, subject to
withholding and other appropriate deductions.  As used herein, “Health Care Cost
Reimbursement Period” shall mean the period commencing on the Separation Date
and ending on the earliest to occur of (x) the date twelve months after the
Separation Date, (y) the date on which the Company can no longer provide Mazzei
with COBRA benefits under applicable law and (z) the date on which Mazzei
becomes eligible for health care coverage under the plan of a subsequent
employer.

 

6.                                      Continuing Obligations of Mazzei. 
Mazzei hereby acknowledges and agree that from and after the Separation Date,
Mazzei will continue to be bound by, and will comply with, without limitation,
the provisions of Sections 5, 7 and 9 of the Employment Agreement (with such
Section 9 of the Employment Agreement being as amended pursuant to Sections
3(c)(iii) and (iv) hereof).

 

7.                                      Whistleblower Protections.  Nothing in
this Agreement or the Employment Agreement shall prohibit or restrict Mazzei or
Mazzei’s attorneys from:  (i) making any disclosure of relevant and necessary
information or documents in any action, investigation, or proceeding relating to
this Agreement, or as required by law or legal process, including with respect
to possible violations of law; (ii) participating, cooperating, or testifying in
any action, investigation, or proceeding with, or providing information to, any
governmental agency or legislative body, any self-regulatory organization,
and/or pursuant to the Sarbanes-Oxley Act; or (iii) accepting any U.S.
Securities and Exchange Commission awards.  In addition, nothing in this
Agreement prohibits or restricts Mazzei from initiating communications with, or
responding to any inquiry from, any regulatory or supervisory authority
regarding any good faith concerns about possible violations of law or
regulation.  Pursuant to 18 U.S.C. § 1833(b), Mazzei will not be held criminally
or civilly liable under any Federal or state trade secret law for the disclosure
of a trade secret of any Ladder Company or any affiliate of any Ladder Company
that (A) is made in confidence to a Federal, state, or local government official
(either directly or indirectly) or to Mazzei’s attorney, in each case solely for
the purpose of reporting or investigating a suspected violation of law; or
(B) is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding.  If Mazzei files a lawsuit for retaliation by any
Ladder Company for reporting a suspected violation of law, Mazzei may disclose
the trade secret to Mazzei’s attorney and use the trade secret information in
the court proceeding, provided that Mazzei files any document containing the
trade secret under seal, and does not disclose the trade secret, except pursuant
to court order.  Nothing in this Agreement is intended to conflict with 18
U.S.C. § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by such section

 

8.                                      No Employment Relationship upon the
Separation Date.  Mazzei acknowledges and agrees that upon the occurrence of the
Separation Date, Mazzei will no longer be an employee of the Company or any
other Ladder Company.

 

9.                                      Representations and Warranties.

 

(a)         Mazzei hereby represents and warrants to the Company that (i) this
Agreement constitutes a valid and binding obligation of Mazzei enforceable in
accordance with its terms, except as such enforceability may be limited by
(A) applicable insolvency, bankruptcy,

 

7

--------------------------------------------------------------------------------


 

reorganization, moratorium or other similar laws affecting creditors’ rights
generally, or (B) applicable equitable principles (whether considered in a
proceeding at law or in equity); (ii) the execution, delivery and performance of
this Agreement by Mazzei will not result in any material breach of any terms or
provisions of, or constitute a material default under, any material contract,
agreement or instrument to which Mazzei is a party or by which Mazzei is bound
and (iii) Mazzei is not bound by an agreement that would prohibit Mazzei from
being a member of the LCC Board.

 

(b)                                 Mazzei acknowledges and represents that he
has not been denied any leave, benefits or rights to which he may have been
entitled under any federal or state law, and that he has not suffered any
job-related wrongs or injuries for which he might be entitled to compensation or
relief.

 

(c)                                  the Company hereby represents and warrants
to Mazzei that (i) the execution and delivery of this Agreement by the Company
have been duly authorized by the Company; and (ii) this Agreement constitutes a
valid and binding obligation of the Company, enforceable in accordance with its
terms, except as such enforceability may be limited by (A) applicable
insolvency, bankruptcy, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, or (B) applicable equitable principles
(whether considered in a proceeding at law or in equity).

 

(d)                                 LCC hereby represents and warrants to Mazzei
that (i) the execution and delivery of this Agreement by LCC have been duly
authorized by LCC; and (ii) this Agreement constitutes a valid and binding
obligation of LCC, enforceable in accordance with its terms, except as such
enforceability may be limited by (A) applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, or (B) applicable equitable principles (whether considered in a
proceeding at law or in equity)

 

10.                               Governing Law.  THE CONSTRUCTION AND
INTERPRETATION OF THIS AGREEMENT SHALL AT ALL TIMES AND IN ALL RESPECTS BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS RULES OF
CONFLICTS OF LAWS.  ANY CLAIM, COMPLAINT, OR ACTION BROUGHT UNDER THIS AGREEMENT
SHALL BE BROUGHT IN A COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK,
WHOSE COURTS SHALL HAVE EXCLUSIVE JURISDICTION OVER CLAIMS, COMPLAINTS, OR
ACTIONS BROUGHT UNDER THIS AGREEMENT, AND THE COMPANY, LCC, AND MAZZEI HEREBY
AGREE AND SUBMIT TO THE PERSONAL JURISDICTION AND VENUE THEREOF.

 

11.                               Counterparts; Signature Transmission.  This
Agreement may be executed on separate counterparts, each of which is deemed to
be an original and all of which taken together constitute one and the same
agreement.  Signatures transmitted by facsimile or electronic mail shall be
binding as evidence of each party’s agreement to be bound by the terms of this
Agreement.

 

12.                               Burden and Benefit.  This Agreement shall be
binding upon the Company and LCC (and, to the extent applicable, the other
Ladder Companies) and Mazzei, and shall inure to the benefit of the Company, LCC
and Mazzei, and, in each case, their respective heirs, personal

 

8

--------------------------------------------------------------------------------


 

and legal representatives, successors and permitted assigns.  Mazzei’s rights
and obligations under this Agreement may not be assigned by Mazzei and any such
assignment shall be null and void.

 

13.                               Severability.  The provisions of this
Agreement shall be deemed severable, and the invalidity or unenforceability of
any one or more of the provisions hereof shall not affect the validity or
enforceability of the other provisions of this Agreement.

 

14.                               Entire Agreement.  This Agreement (including
the exhibit hereto and along with the Employment Agreement, the Option
Agreements, the Restricted Stock Agreements and the DER Agreement) contains the
entire agreement and understanding by and among the Company, LCC and Mazzei with
respect to any services that Mazzei may provide to the Company or any other
Ladder Company, and supersedes and preempts any prior understandings, agreements
or representations by or among the parties hereto, written or oral, which may
have related to the subject matter hereof in any way.

 

15.                               Waiver.  Failure to insist upon strict
compliance with any term, covenant, or condition of this Agreement shall not be
deemed a waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of any right or power under this Agreement at any time or times
be deemed a waiver or relinquishment of such right or power at any other time or
times.

 

16.                               Remedies.  The parties hereto acknowledge and
agree that money damages may not be an adequate remedy for any breach of the
provisions of this Agreement and that any party hereto will have the right to
injunctive relief and other equitable remedies, in addition to all of its other
rights and remedies at law or in equity, to enforce the provisions of this
Agreement.

 

17.                               WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT.

 

[SIGNATURES ON NEXT PAGE]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Separation
Agreement effective for all purposes and in all respects as of the day and year
first above written.

 

 

 

LADDER CAPITAL FINANCE LLC

 

 

 

 

 

By:

Kelly Porcella

 

 

Name: Kelly Porcella

 

 

Title: General Counsel

 

 

 

 

 

LADDER CAPITAL CORP

 

 

 

 

 

By:

Kelly Porcella

 

 

Name: Kelly Porcella

 

 

Title: General Counsel

 

 

 

 

 

/s/ Michael Mazzei

 

Michael Mazzei

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF MAZZEI EMPLOYEE RELEASE

 

See attached.

 

--------------------------------------------------------------------------------


 

Execution Copy

 

General Release

(Michael Mazzei)

 

I, Michael Mazzei (“Mazzei”), in consideration of and subject to the performance
by Ladder Capital Finance LLC, a Delaware limited liability company (the
“Company”) and Ladder Capital Corp, a Delaware corporation (“LCC”), of their
respective obligations, promises and covenants under the Separation Agreement,
dated as of June 22, 2017, by and among the Company, LCC and Mazzei (the
“Separation Agreement”) and under this General Release, do hereby release and
forever discharge as of the date hereof the Company, LCC, Ladder Capital Finance
Holdings LLLP, a Delaware limited liability limited partnership (“Holdings”) and
their respective affiliates and all present and former directors, officers,
agents, representatives, employees, successors and assigns of the Company, LCC,
Holdings and their respective affiliates and the Company’s direct or indirect
owners (collectively, the “Released Parties”) to the extent provided below. 
Reference is hereby made to that certain Amended and Restated Employment
Agreement, dated as of January 23, 2014, by and between the Company and Mazzei
(the “Employment Agreement”).  Capitalized terms used herein but not otherwise
defined herein shall have the meanings ascribed to such capitalized terms in the
Separation Agreement.  I hereby acknowledge and agree that the Separation Date
occurred on June 22, 2017.

 

1.                                      I understand that certain of the
benefits granted or to be paid to me under Sections 3(c)(v) and 5 of the
Separation Agreement represent, in part, consideration for signing this General
Release.  I understand and agree that I will not receive the benefits granted to
me under Section 3(c)(v) of the Separation Agreement, or the payments provided
to me under Section 5 of the Separation Agreement (other than my receipt of
COBRA benefits as mandated by law) unless I execute this General Release and do
not revoke this General Release within the time period permitted hereafter or
breach any provision of this General Release.  In addition to the payments the
Company is required to make to me pursuant to Section 3(c)(ii) of the Separation
Agreement, if I timely accept and do not revoke this General Release, then the
Company shall be obligated to provide to me the payments under and in accordance
with the terms of Section 5 of the Separation Agreement, and LCC shall be
obligated to provide to me the benefits under and in accordance with
Section 3(c)(v) of the Separation Agreement.  I also acknowledge and represent
that I have received all payments and benefits that I am entitled to receive by
virtue of any employment with the Company through the Separation Date other than
those payments and benefits to be paid or provided after the Separation Date as
expressly described in Sections 3(c)(ii), 3(c)(v) and 5 of the Separation
Agreement.

 

2.                                      Except as provided in paragraphs 4 and 5
below and except for the provisions of the Employment Agreement and the
Separation Agreement which expressly survive the termination of my employment
with the Company and only to the extent permitted by law, I knowingly and
voluntarily (for myself, my heirs, executors, administrators and assigns)
release and forever discharge the Company and the other Released Parties from
any and all claims, suits, controversies, actions, causes of action,
cross-claims, counter-

 

--------------------------------------------------------------------------------


 

claims, demands, debts, compensatory damages, liquidated damages, punitive or
exemplary damages, other damages, claims for costs and attorneys’ fees, or
liabilities of any nature whatsoever in law and in equity, both past and present
(through the date this General Release becomes effective and enforceable) and
whether known or unknown, suspected, or claimed against the Company or any of
the Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, may have, which arise out of or are connected with my
employment with, or my separation or termination from, the Company (including,
but not limited to, any allegation, claim or violation, arising under: Title VII
of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Age Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

 

3.                                      I represent that I have made no
assignment or transfer of any right, Claim, or other matter covered by paragraph
2 above.

 

4.                                      The parties hereto agree that this
General Release does not waive or release: (a) any rights or claims that I (or
my heirs, executors, administrators and assigns) have or may have under the Age
Discrimination in Employment Act of 1967 which arise after the date I execute
this General Release, (b) any rights or claims that I (or my heirs, executors,
administrators and assigns) have or may have based on any event, conduct,
statement, act or omission occurring after the date I execute this General
Release; (c) any rights or claims that I (or my heirs, executors, administrator
and assigns) have or may have arising under, or otherwise to enforce, this
General Release and/or the Company’s and LCC’s obligations under the Separation
Agreement; (d) any rights to or claims for defense, indemnification, and to be
held harmless by the Company pursuant to and in accordance with the terms and
conditions of Section 8 of the Employment Agreement; and (e) any rights or
claims that I (or my heirs, affiliates, executors, administrators and assigns)
have or may have (i) with respect to my or any of my affiliate’s ownership of
fully vested limited partnership interests of Holdings, (ii) with respect to my
or any of my affiliate’s ownership of fully vested common stock of LCC, or
(iii) pursuant to any of (A) Holdings’ limited liability limited partnership
agreement, (B) the Second Amended and Restated Registration Rights Agreement,
dated as of March 3, 2017, by and among LCC, Holdings and the other persons a
party thereto, (C) the Amended and Restated Tax Receivable Agreement, dated as
of December 31, 2014, by and among LCC, Holdings and the other persons a party
thereto, (D) the Indemnification Agreement, dated as of March 23, 2016, by and
between LCC and Mazzei, and (E) the Option Agreements, the DER Agreement and the
Restricted Stock Agreements, in each case of this clause (iii), as

 

2

--------------------------------------------------------------------------------


 

amended, restated or otherwise modified from time to time.  I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Employment Agreement and the Separation Agreement, and this General
Release shall not serve as the basis for any Claim (including, without
limitation, any Claim under the Age Discrimination in Employment Act of 1967). 
The parties hereto agree that this General Release is subject in all respects to
the terms of Section 7 of the Separation Agreement.

 

5.                                      In signing this General Release, I
acknowledge and intend that it shall be effective as a bar to each and every one
of the Claims hereinabove mentioned or implied to the extent permitted by laws. 
I expressly consent that this General Release shall be given full force and
effect according to each and all of its terms and provisions, including those
relating to unknown, unsuspected and unanticipated Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied.  I acknowledge
and agree that this waiver is an essential and material term of this General
Release and that without such waiver the Company would not have agreed to the
terms of the Employment Agreement, and that the Company and LCC would not have
agreed to the terms of the Separation Agreement.  I further agree that in the
event I should bring a Claim seeking damages against the Company, LCC or any of
their respective affiliates, or in the event I should seek to recover against
the Company, LCC or any of their respective affiliates in any Claim brought by a
governmental agency on my behalf, this General Release shall serve as a complete
defense to such Claims to the extent permitted by applicable law. 
Notwithstanding the foregoing, I further acknowledge that I am not waiving and
am not being required to waive any right that cannot be waived by law, including
the right to file an administrative charge or participate in an administrative
investigation or proceeding with any government entity that prohibits waiver of
such rights.  I further agree that, after reasonable inquiry, I am not aware of
any pending charge, complaint or facts that could reasonably be expected to give
rise to any claim of the type described in paragraph 2 as of the date I execute
this General Release; and, except as set forth on Schedule 5 to this General
Release, the Company agrees, that after reasonable inquiry, that it is not aware
of any pending charge, complaint or fact that could reasonably be expected to
give rise to any claim against Michael Mazzei, as of the date the Company
executes this General Release.

 

6.                                      I agree that neither this General
Release, nor the furnishing of the consideration for this General Release, shall
be deemed or construed at any time to be an admission by the Company, any
Released Party or myself of any improper or unlawful conduct.

 

7.                                      I agree that I will forfeit all of my
rights and benefits under Section 3(c)(v) of the Separation Agreement and all of
my rights to receive any payments from the Company pursuant to Section 5 (other
than my receipt of COBRA benefits as mandated by law) if I challenge the
validity of this General Release or breach any of my obligations under this
General Release or under those provisions of the Employment Agreement or the
Separation Agreement that expressly survive the termination of my employment
with the Company.  I also agree that if I violate this General Release by suing
the Company or the

 

3

--------------------------------------------------------------------------------


 

other Released Parties with regard to any of the Claims released herein, I will
pay all costs and expenses of defending against the suit incurred by the
Released Parties, including reasonable attorneys’ fees, and return all stock or
payments with respect to any stock received by me on or after the Separation
Date with respect to any of the unvested Time Vesting Restricted Shares or
Performance Vesting Restricted Shares as of the Separation Date and all payment
received from the Company pursuant to Section 5 of the Separation Agreement. 
Notwithstanding the foregoing, this paragraph 7 shall be subject to the
requirements of any applicable law and shall not apply to any challenge by me to
the validity of this General Release under the Older Workers Benefit Protection
Act or to any suit or Claim brought under the Age Discrimination in Employment
Act.

 

8.                                      I agree not to disparage the Company,
its past and present investors, officers, directors or employees or any of its
affiliates and to comply with my non-disclosure obligations under and in
accordance with the terms and conditions of Section 5 of the Employment
Agreement, unless a prior written release from the Company is obtained or except
as otherwise permitted under Section 5 of the Employment Agreement.  I further
agree that as of the date hereof, in accordance with Section 5 of the Employment
Agreement and except as otherwise authorized by the Company, I have returned to
the Company any and all property, tangible or intangible, relating to its
business which I possessed or had control over at any time (including, but not
limited to, company-provided credit cards, building or office access cards,
keys, computer equipment, manuals, files, documents, records, software, customer
data base and other data).

 

9.                                      The Company will direct and will take
reasonable measures to ensure that current officers and directors of the Company
and its affiliates will not, directly or indirectly through a third party,
disparage me.

 

10.                               Notwithstanding anything in this General
Release to the contrary, this General Release shall not relinquish, diminish, or
in any way affect any rights or claims arising out of any breach by the Company,
LCC or by any Released Party of the Employment Agreement, the Separation
Agreement or this General Release after the effective date hereof or any vested
rights I may have pursuant to any retirement or pension plan.

 

11.                               Whenever possible, each provision of this
General Release shall be interpreted in, such manner as to be effective and
valid under applicable law, but if any provision of this General Release is held
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or any other jurisdiction, but this General
Release shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

·                                          I HAVE READ IT CAREFULLY;

 

·                                          I UNDERSTAND ALL OF ITS TERMS AND
KNOW THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS

 

4

--------------------------------------------------------------------------------


 

UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED; TITLE VII OF
THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963; THE
AMERICANS WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED;

 

·                                          I VOLUNTARILY CONSENT TO EVERYTHING
IN IT;

 

·                                          I HAVE BEEN ADVISED TO CONSULT WITH
AN ATTORNEY BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

 

·                                          I HAVE HAD AT LEAST 21 DAYS FROM THE
DATE OF MY RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON
                  ,       TO CONSIDER IT AND THE CHANGES MADE SINCE THE
                  ,       VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT
RESTART THE REQUIRED 21-DAY PERIOD;

 

·                                          THE CHANGES TO THE AGREEMENT SINCE
                   ,       EITHER ARE NOT MATERIAL OR WERE MADE AT MY REQUEST;

 

·                                          I UNDERSTAND THAT I HAVE SEVEN DAYS
AFTER THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

·                                          I HAVE SIGNED THIS GENERAL RELEASE
KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE
ME WITH RESPECT TO IT; AND

 

·                                          I AGREE THAT THE PROVISIONS OF THIS
GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
BY ME.

 

[Remainder of this page intentionally left blank.  Signature page(s) immediately
follow.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this General Release as of
the date(s) indicated below.

 

 

 

Knowingly and voluntarily accepted and agreed to by the Company and LCC, after
review for a reasonable and sufficient period of time and consultation with the
Company’s and LCC’s attorneys, and with the full understanding of the terms,
conditions and legal consequences hereof and with the intent to be bound hereby:

 

 

 

 

 

LADDER CAPITAL FINANCE LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LADDER CAPITAL CORP

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

 

EMPLOYEE

 

 

 

 

 

MICHAEL MAZZEI

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

 